F I L E D
                                                      United States Court of Appeals
                                                              Tenth Circuit
                  UNITED STATES COURT OF APPEALS
                                                             JUN 11 2003
                         FOR THE TENTH CIRCUIT
                                                         PATRICK FISHER
                                                                  Clerk


KENNETH L. SMITH,

            Plaintiff-Appellant,

v.                                             No. 02-1481
                                        (D.C. No. 00-N-2225 (OES))
MARY J. MULLARKEY, personally                    (D. Colo.)
and in her representative capacity as
Justice of the Colorado Supreme
Court; REBECCA LOVE KOURLIS,
personally and in her representative
capacity as Justice of the Colorado
Supreme Court; GREGORY J.
HOBBS, JR., personally and in his
representative capacity as Justice of
the Colorado Supreme Court; ALEX
J. MARTINEZ, personally and in his
representative capacity as Justice of
the Colorado Supreme Court;
MICHAEL L. BENDER, personally
and in his representative capacity as
Justice of the Colorado Supreme
Court; NANCY E. RICE, personally
and in her representative capacity as
Justice of the Colorado Supreme
Court; GREGORY KELLUM
SCOTT, in his personal capacity
only; NATHAN B. COATS, in his
representative capacity as Justice of
the Colorado Supreme Court; ALAN
K. OGDEN, personally and in his
representative capacity as agent of
the Colorado Board of Law
Examiners; SUSAN B.
HARGLEROAD, personally and in
her representative capacity as agent
of the Colorado Board of Law
Examiners; SHARI FRAUSTO,
personally and in her representative
capacity as agent of the Colorado
Board of Law Examiners; LES
WOODWARD, personally and in his
representative capacity as agent of
the Colorado Board of Law
Examiners; CARLOS SAMOUR,
personally and in his representative
capacity as agent of the Colorado
Board of Law Examiners; JAMES
COYLE, III, personally and in his
representative capacity as agent of
the Colorado Board of Law
Examiners; LINDA DONNELLY,
personally and in her representative
capacity as agent of the Colorado
Board of Law Examiners; MELANIE
BACKES, personally and in her
representative capacity as agent of
the Colorado Board of Law
Examiners; and John Does 1-9,

            Defendants-Appellees.



                          ORDER AND JUDGMENT            *




Before BRISCOE , BARRETT , and ANDERSON , Circuit Judges.



*
      This order and judgment is not binding precedent, except under the
doctrines of law of the case, res judicata, and collateral estoppel. The court
generally disfavors the citation of orders and judgments; nevertheless, an order
and judgment may be cited under the terms and conditions of 10th Cir. R. 36.3.

                                        -2-
       After examining the briefs and appellate record, this panel has determined

unanimously that oral argument would not materially assist the determination of

this appeal.   See Fed. R. App. P. 34(a)(2); 10th Cir. R. 34.1(G). The case is

therefore ordered submitted without oral argument.

       Plaintiff Kenneth L. Smith, appearing pro se, appeals from a final judgment

entered by the district court dismissing his complaint against defendants, which

he brought pursuant to 42 U.S.C. § 1983 and the Americans with Disabilities Act,

42 U.S.C. §§ 12101-12213.     The district court ruled that it did not have subject

matter jurisdiction over plaintiff’s case. We affirm.

       The facts of this case are well known to the parties and will not be repeated

at length here. The dispute surrounds plaintiff’s application to practice law in the

State of Colorado. Plaintiff graduated from law school, passed the state bar

examination, and passed the professional ethics examination, all prerequisites to

obtaining a license to practice law in Colorado. When plaintiff was ordered to

submit to a mental status examination by the Board of Law Examiner’s Hearing

Panel, however, plaintiff refused. Primarily because plaintiff refused to submit to

that examination, the Hearing Panel recommended to the Colorado Supreme Court

that plaintiff’s application be denied. After consideration of the record, including

plaintiff’s application, the Hearing Panel’s report and recommendation, plaintiff’s


                                          -3-
exceptions to that report, and the responses filed by the Board of Law Examiners,

the Colorado Supreme Court denied plaintiff’s application for admission to the

State Bar.

      Plaintiff did not seek review of that denial with the United States Supreme

Court, as he is permitted pursuant to 28 U.S.C. § 1257. Instead, ten months later,

plaintiff filed a complaint in federal district court setting forth twenty claims for

relief for alleged violations of federal law and of plaintiff’s constitutional rights.

Plaintiff sought declarations that the Colorado bar admissions process and certain

admissions rules were unconstitutional, as well as money damages “resulting from

the wrongful deprivation of [plaintiff’s] property interest in the right to practice

law.” R. Vol. I, doc. 5 at 63.

      Defendants moved to dismiss plaintiff’s complaint for lack of subject

matter jurisdiction and, alternatively, on grounds of absolute judicial and

quasi-judicial immunity. The district court granted that motion ruling, inter alia,

that “[t]he United States District Court for this district does not have subject

matter jurisdiction over this case because it is a challenge by the plaintiff to

a judgment entered in a quasi-judicial adjudicatory proceeding in his case, and is

an improper attempt to review that judgment in this court, as opposed to seeking

review in the United States Supreme Court.”     Id., doc. 32 at 2. Plaintiff has




                                          -4-
appealed, disputing the district court’s determination that it lacked jurisdiction.        1



We review that determination de novo.         Johnson v. Rodrigues,     226 F.3d 1103,

1107 (10th Cir. 2000).

       Because federal review of state court judgments may be obtained only in

the United States Supreme Court pursuant to 28 U.S.C. § 1257, “[t]he             Rooker-

Feldman doctrine prohibits a lower federal court from considering claims actually

decided by a state court, and claims ‘inextricably intertwined’ with a prior

state-court judgment.”     Kenmen Eng’g v. City of Union,       314 F.3d 468, 473

(10th Cir. 2002) (citing   Rooker v. Fid. Trust Co.,      263 U.S. 413, 415-16 (1923);

Dist. of Columbia Ct. of App. v. Feldman,        460 U.S. 462, 483 n.16 (1983)). Under

this doctrine, a party who loses in a state court proceeding is barred “‘from

seeking what in substance would be appellate review of the state judgment in a

United States district court, based on the losing party’s claim that the state

judgement itself violates the loser’s federal rights.’”      Kiowa Indian Tribe of Okla.




1
       The district court stated that there were three bases for dismissing
plaintiff’s complaint: (1) lack of subject matter jurisdiction; (2) absolute
immunity; and (3) failure to state a claim on which relief can be granted. Because
we agree that the district court lacked subject matter jurisdiction over plaintiff’s
claims, we do not address plaintiff’s arguments concerning the district court’s
alternative bases for its ruling. See Steel Co. v. Citizens for a Better Env’t,
523 U.S. 83, 94 (1998) (“Jurisdiction is power to declare the law, and when it
ceases to exist, the only function remaining to the court is that of announcing the
fact and dismissing the cause.”).

                                              -5-
v. Hoover, 150 F.3d 1163, 1169 (10th Cir. 1998) (quoting         Johnson v. DeGrandy,

512 U.S. 997, 1005-06 (1994)).

       In his appeal, plaintiff argues that his federal court complaint includes

general constitutional challenges to Colorado state law that fall outside this

jurisdictional bar.   2
                          In an opinion released during the briefing of this appeal, this

court discussed the       Rooker-Feldman doctrine and, most relevant to the appeal,

addressed the contours of the phrase “inextricably intertwined” as it has been

articulated by the Supreme Court.        See Kenmen Eng’g,     314 F.3d at 475-477.

In that opinion, the court stated:

       Thus, the Supreme Court has identified two categories of cases that
       fall outside Feldman’s ‘inextricably intertwined’ umbrella. First,
       under Feldman, a party may bring a general constitutional challenge
       to a state law, provided that: (1) the party does not request that the
       federal court upset a prior state-court judgment applying that law
       against the party, and (2) the prior state-court judgment did not
       actually decide that the state law at issue was facially constitutional.
       Second, under Pennzoil [Co. v. Texaco, Inc., 481 U.S. 1 (1987)], a
       party may challenge state procedures for enforcement of a judgment,
       where consideration of the underlying state-court decision is not
       required.




2
       The implication of plaintiff’s argument is that these challenges were neither
actually decided by the state court, nor inextricably intertwined with the state
court judgment. Because we conclude plaintiff’s federal claims are inextricably
intertwined with the prior state court judgment denying his application to practice
law, we need not reach the question of whether the state court actually decided
the issues raised in plaintiff’s claims.

                                              -6-
Id. at 476 (citations and footnote omitted). Noting the difficulty in formulating a

“foolproof test” for guiding the courts in deciding the inextricably intertwined

question, the court articulated the following inquiry:

       in general we must ask whether the injury alleged by the federal
       plaintiff resulted from the state court judgment itself or is distinct
       from that judgment. Three related concepts – injury, causation, and
       redressability – inform this analysis. In other words, we approach
       the question by asking whether the state-court judgment     caused,
       actually and proximately, the injury for which the federal-court
       plaintiff seeks redress. If it did, Rooker-Feldman deprives the
       federal court of jurisdiction.

Id. (citations, quotation, and footnote omitted).

       Using these principles as a guide, we are convinced that the district court

did not have jurisdiction over plaintiff’s claims. After a careful reading of

plaintiff’s complaint, affording him the liberality given to all pro se litigants, we

conclude that each of plaintiff’s claims is inextricably intertwined with the state

court’s denial of his application for admission to the state bar; thus, under

Rooker-Feldman, those claims may not be reviewed by the district courts.

Plaintiff’s continuing attempts to re-frame the issues so that his claims fall

outside the ambit of Rooker-Feldman are unavailing. Despite his protests to the

contrary, it is clear that plaintiff’s injury resulted from the state-court judgment,

that his complaint in federal court sought only to upset that judgment, and that the

resolution of his federal claims necessarily required consideration of the

underlying state-court decision.   See Kenmen Eng’g, 314 F.3d at 476.

                                          -7-
Accordingly, the district court correctly dismissed plaintiff’s complaint for lack

of subject matter jurisdiction.

      We have reviewed plaintiff’s remaining arguments concerning the

jurisdictional issue and we conclude that they are without merit. The judgment of

the United States District Court for the District of Colorado is AFFIRMED.



                                                    Entered for the Court


                                                    Stephen H. Anderson
                                                    Circuit Judge




                                         -8-